Citation Nr: 0516461	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for undiagnosed illness 
manifested by multiple joint pains and headaches, currently 
assigned a 40 percent evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from July 1989 to January 
1990, and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1999, which confirmed and continued a 40 percent 
rating for undiagnosed illness manifested by multiple joint 
pains and headaches.  In June 2004, the case was remanded for 
additional development.


FINDINGS OF FACT

1.  The veteran's undiagnosed illness manifested by multiple 
joint pains and headaches results in complaints of constant 
musculoskeletal pain, tenderness, stiffness, and headaches, 
which he states are refractory to medication, and he is 
receiving the maximum disability rating for these symptoms.  

2.  An exceptional or unusual disability picture such as to 
render impractical the application of the regular schedular 
standards has not been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent rating 
for undiagnosed illness manifested by multiple joint pains 
and headaches have not been met, and the evidence does not 
warrant further referral for consideration of an 
extraschedular rating.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 8850-5025 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence.  See 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition to the historical record, the evidence 
includes reports of VA examinations conducted in June 1999, 
July 2002, and November 2004, as well as VA treatment records 
dated from May 1999 to November 2002.  

The veteran served in Southwest Asia from January to May 
1991.  In January 1996, he filed a claim for service 
connection based on Gulf War syndrome; his complaints 
included complaints of multiple joint pains and headaches.  
He was granted service connection for undiagnosed illness 
manifested by multiple joint pains and headaches, rated 40 
percent disabling, in a February 1997 rating decision.  

The veteran contends that his multiple joint pains and 
headaches have increased in severity.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's undiagnosed illness manifested by multiple 
joint pains and headaches has been rated analogously to 
fibromyalgia (in fact, the medical evidence shows it is often 
diagnosed as fibromyalgia), under Diagnostic Code 5025.  The 
veteran is already in receipt of the highest available rating 
under this diagnostic code.  Specifically, a 40 percent 
evaluation is assigned when there is evidence of fibromyalgia 
with constant, or nearly so, widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, which are refractory to therapy.  38 C.F.R. 
§ 4.71a, Code 5025 (2004).  

Further, the evidence does not show symptoms of undiagnosed 
illness manifested by multiple joint pains and headaches 
which are not contemplated under the current rating, such as 
would warrant a separate rating.  See Esteban v. Brown, 6 
Vet. App. 259, 261(1994); 38 C.F.R. § 4.14 (2004).  

In this regard, while the veteran complained of constant, 
severe pain in multiple joints, primarily the shoulder, 
knees, hips, and ankles, on VA examinations in June 1999, 
July 2002, and November 2004, the examinations themselves did 
not disclose any limitation of motion.  Slight weakness in 
the grip of the right hand was shown in July 2002, and in 
November 2004, he said he was so weak that he was unable to 
make a fist.  General motor strength was noted to be grossly 
intact on that occasion, however.  

In addition, the veteran has stated that he frequently seeks 
treatment for the condition.  However, the outpatient 
treatment records show only occasional complaints of joint 
pain.  On several occasions in 1999 and 2000, the veteran was 
noted to be jogging on a daily basis, although in July 2002 
he said he was no longer able to jog or otherwise exercise.  
However, some tenderness in the elbow, wrist, knee, and ankle 
joints, without swelling, as well as slightly decreased grip 
in the right hand, were the only significant positive 
symptoms reported.  Moreover, in a November 2002 outpatient 
treatment note, the veteran reportedly was just finishing up 
a truck-driving school course.  In November 2004, the 
examiner commented that there was nothing in the findings 
indicating the veteran was limited, as to the severity of the 
condition, and opined that most symptoms were probably 
subjective.  

On the July 1999 VA examination, the veteran complained of 
daily migraine headaches, but neither subsequent outpatient 
treatment records nor examination reports have shown 
migraines.  

A higher rating based on functional impairment is not 
applicable in this case, where the rating is not based on 
limitation of motion, and, moreover, is the maximum rating 
under the applicable diagnostic code.  See C.F.R. §§ 4.40, 
4.45 (2004), DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 36-97; see also Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) (Court concluded that remand for the Board to 
consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain).  

In sum, the veteran's complaints of constant musculoskeletal 
pain, tenderness, stiffness, and headache, which he states 
are refractory to medication, are contemplated by the 40 
percent rating currently in effect.  He has not demonstrated 
symptoms, such as limitation of motion, which would warrant a 
separate compensable rating under another diagnostic code.  
See generally 38 C.F.R. Part 4 (2004).  Moreover, as 
headaches are one of the symptoms contemplated for the 
current rating of 40 percent, a separate rating could not be 
assigned for headaches.

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Board does not have the authority to assign an 
extraschedular higher rating in the first instance, and under 
the circumstances of the present case there is no basis to 
refer the matter to designated VA officials for consideration 
of an extraschedular rating.  See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  

The evidence does not present an exceptional or unusual 
disability picture that markedly interferes with employment 
as to render impractical the application of the regular 
schedular standards.  Although on a November 2004 VA 
examination, he said he had not worked since 1991, other 
evidence indicates he has worked at least occasionally since 
then, and, in any event, his symptoms of undiagnosed illness 
manifested by multiple joint pains and headaches have not 
been shown to interfere with employment, more than 
contemplated by the 40 percent rating currently in effect.  
In fact, the current rating contemplates the pain and 
symptoms of which the veteran complaints; that is, the 
medical evidence does not show he experiences any unusual 
symptoms from his service-connected disorder that are not 
contemplated by the current disability rating.  The most 
recent VA examination in November 2004 indicated that there 
were no significant limitations resulting from the 
undiagnosed illness manifested by multiple joint pains and 
headaches.  This disability has not been shown to have 
necessitated hospitalization in recent years.  Thus, the 
evidence does not show that the veteran's service-connected 
undiagnosed illness manifested by multiple joint pains and 
headaches presents such an exceptional or unusual disability 
picture so as to render impractical the application of 
regular schedular standards.  Therefore, the Board concludes 
that the veteran is adequately compensated by application of 
regular schedular standards and that referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

In September 2003, the RO sent the veteran a letter informing 
him of the change in the law resulting from the VCAA.  
Although this letter was sent to the veteran after the 
November 1999 rating decision on appeal, the RO decision was 
already decided and appealed by the time the VCAA was 
enacted.  As a result, the RO did not err in failing to 
provide such notice, and the veteran has had proper notice 
since then.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The September 2003 letter informed the veteran of 
the evidence already of record, the evidence necessary to 
substantiate his claim, and of his and VA's respective 
obligations to obtain specified different types of evidence.  
This information was reiterated in a letter of June 2004.  
Other correspondence from the RO kept the veteran informed of 
the status of the evidentiary development, and the November 
1999 rating decision, January 2000 statement of the case, and 
supplemental statements of the case dated in May 2001, 
November 2003, and January 2005 informed the veteran more 
specifically of the reasons for the continued denial of his 
claim.  

Since the 2003 and 2004 letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  Finally, with respect to element (4), 
the Board notes that the RO's 2003 and 2004 letters did not 
specifically contain the "fourth element" (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession).  However, the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letters and the other documents described above, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  He was given ample time to respond 
to the VCAA letters.  There is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All relevant evidence identified by 
the veteran has been obtained, he has been afforded VA 
examinations, and he failed to report for a hearing scheduled 
in August 2003.  There is no reasonable possibility that 
further assistance would aid the veteran in substantiating 
his claim.

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

A rating in excess of 40 percent for undiagnosed illness 
manifested by multiple joint pains and headaches is denied.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


